Citation Nr: 1540243	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  08-13 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot/ankle disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1964 to January 1966.


This matter came to the Board of Veterans' Appeals (Board) from a July 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran and his wife testified at a hearing before an RO Decision Review Officer (DRO) in August 2008; a transcript is of record.

This matter was remanded in April 2010, December 2010, February 2013, June 2013, October 2013, and April 2014 for additional development.  Additionally, in February 2015, the claim was dispatched to the Veterans Health Administration (VHA) for an expert medical opinion.  All actions required have been accomplished and the claim is ripe for appellate review.  


FINDING OF FACT

The weight of the evidence of record is against a finding that current bilateral foot and ankle conditions, to include arthritis, gout, and fracture residuals, are related to active military service; rather, the competent and credible evidence of record indicates that while the Veteran experienced acute pain and overuse injury in the bilateral lower extremities in service, that current foot/ankle problems are due to age-related processes.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral foot/ankle disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In several letters of record, the Veteran was informed of how VA determines disability ratings and establishes effective date of awards for service-connected benefits, as required by judicial precedent.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

It is pertinent to note that the Veteran is represented by The Texas Veterans Commission, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports and an expert orthopedic report from the Veterans Health Administration (VHA). There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided thorough VA examinations and opinions which, when taken together, fully addressed the Veteran's allegations and symptoms, and they are adequate for rating purposes.  As such, there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2014).

Legal Criteria-Service Connection (General)

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353  (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004).

Certain disorders, listed as "chronic" in 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.303(b), are capable of service connection based on a continuity of symptomatology without respect to an established causal nexus to service.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  This includes arthritis.  In addition, should arthritis become manifest to a compensable degree within the first post-service year, service connection will also be warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

Analysis

The Veteran contends that his military service caused him to develop a disability in the bilateral feet and ankles.  Essentially, he contends that he first developed pain in the feet and ankle joints as a result of marching and other physical activities, and that as a result of "overuse" stresses to the lower extremities, he now has a current and chronic disability in the lower extremities.  While he contends that the pain in the feet and ankles has occurred intermittently, it is his assertion that the origin of the problem was during his active military service.  

The Veteran's service treatment records do have a singular entry with respect to the lower extremities.  Indeed, a February 1964 in-service clinical record did note that the Veteran reported to the Ft. Polk, Louisiana emergency department with complaints of sore leg joints.  There is, essentially, nothing else to document problems in the feet and ankles during active service.  

The Veteran provided testimony at the Regional Office in August 2008.  At that time, it was noted that the Veteran "could hardly walk" when he was halfway through basic training, and that he was placed on light duty for a few days.  He further stated that during the last week of training, he "didn't have as much walking so I got over it pretty good[sic]."  The Veteran reported that he had pain in his ankles "off and on" during his military service and that he would get medication which would address symptoms "before it got real bad[sic] and problematic."  The Veteran's spouse also, in a written statement, articulated that the Veteran had waxing and waning pain in the feet and ankles throughout the almost 40 years of their marriage.  

The case has, as noted in the introductory section, been remanded on numerous occasions.  In November 2013 and May 2014, VA examiners opined that current disability in the bilateral feet and ankles was related to old age; however, there were no associated rationales to support such conclusions.  In the most recent examination of 2014, it was explained that the Veteran's in-service complaints (February 1964 notation of pain and limited duty) were consistent with "overuse" injury.  At that time, the Veteran was diagnosed with pseudogout, degenerative changes, and fracture residuals confirmed by radiographic imaging.  As noted, however, as there was no documentation of current foot/ankle issues until 2002, the examiner concluded that there was no evidence of record to support a nexus to service.  

Despite numerous attempts to secure examination results adequate to resolve the issue on appeal, the 2013 and 2014 reports did not contain adequate rationales to support their conclusions.  Indeed, the lack of documentation of treatment is not, in itself, a sufficient basis on which to rest a medical conclusion.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Further, as a lay person, the Veteran and his spouse are competent to report that which come to them through their senses.  That is, the reports of pain occurring in service subsequent to marching and other physical activities, and the reports of waxing and waning pain in the feet and ankles for the 40 years following service, are considered to be competent assertions regarding symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Given the February 1964 annotation regarding sore lower extremities, there is no reason to doubt that while in service, the Veteran did, as he has alleged, experience some degree of pain in the feet and ankles.  Based on testimony also offered by the Veteran, it is clear that the pain was responsive to minimal intervention in the form of rest and medication, and that it was not constant in its presentation (either in service or subsequent to discharge).  The Veteran and his wife are not, however, competent to address a matter as complicated as the existence of a nexus between currently-experienced degenerative disease, pseudogout, and fracture residuals with the initial episode of pain following physical activity in service.  Id.  Such an opinion requires medical knowledge that is above and beyond what a lay person may competently address.  

In order to obtain a well-rationalized medical opinion addressing the Veteran's contentions, the claim was dispatched to an orthopedic surgeon with expertise in foot and ankle treatment employed by the Veterans Health Administration (VHA) at the James A. Lovell Federal Health Care Center in Chicago, Illinois.  This orthopedist reviewed the claim in its entirety, to include the previous VA examination records and the credible and competent testimony of the Veteran and his spouse with regard to symptoms.  He specifically noted the credible reports of pain in service and shortly thereafter.  Indeed, it was noted that the May 2014 VA examiner reported that there was treatment between 1973 and 1975 for painful feet, but that no records of the treatment existed.  Nonetheless, these reports of acute pain were conceded as having occurred, and the VHA orthopedist also accepted the assessment of arthritis of some type.  

Despite the lack of documentation in the record, the VHA orthopedist stated that to a "reasonable degree of medical and orthopedic probability," the Veteran "experienced symptoms of bilateral foot and ankle pain during active service consistent with the...etiology of overuse."  That is, it was fully conceded that an overuse injury did occur in active service as the Veteran has alleged.  Such a disorder would be productive of pain and discomfort during a period of active military service.  

Despite the existence of the overuse injury in service, however, the VHA orthopedist could not conclude that there were any "subsequent sequelae or chronic or disabling condition related to [the overuse condition] experienced in active service."  As a rationale, the orthopedist was specific to note that the basis of his opinion was not solely the lack of contemporaneous documentation of treatment.  Rather, he noted that "the apparent nature of the overuse condition as described" by the Veteran made it so that it was unlikely that such a condition was chronic in nature.  Indeed, the Veteran stated that the symptoms were intermittent, and he has maintained this assertion throughout the history of his claim.  To that, the orthopedist noted that "intermittent symptoms of pain alternating with complete resolution of symptoms would not suggest any foot and ankle diagnosis expected to result in a permanent of chronic disabling condition."  Also, the evidence of record noted that the Veteran currently experienced degenerative arthritis of the ankles and tarsal metatarsal joints with chondrocalcinosis.  There were also noted fractures of the sesamoids bilaterally.  The VHA physician explained that "these diagnoses are considered secondary to a degenerative and progressively deteriorating condition unrelated to [the Veteran's] intermittent foot and ankle pain experienced during active service."  The conclusion was then offered that, based on the VHA physician's "orthopedic foot and ankle experience, it is not at least as likely as not...that any foot pathologies, to include degenerative joint disease, pseudogout, and/or sesamoid fracture residuals" were "causally related to 'overuse' or other stress injuries associated with the Veteran's military service from 1964 to 1966."  

The VHA opinion fully considered the entire diagnostic picture in the feet and ankles as well as the Veteran's competent and credible reports of waxing and waning pain in the feet/ankles both in service and subsequent to discharge.  Based on the type of disability picture present, and the nature of the Veteran's allegations with respect to the consistency of his pain, it was determined that the symptoms reported in-service were not the same as those associated with the later-developed age-related arthritis and fracture residuals that are currently present.  The opinion is well-rationalized and specifically noted that it was based on years of experience with foot and ankle treatment and not a mere lack of documentation of treatment for pain.  The examiner, a surgical specialist with specific expertise in foot and ankle treatment, is certainly competent to address the etiology of the Veteran's feet/ankle conditions, and his report is thorough, fully considerate of lay contentions, and very credible in its conclusions.  As such, it is highly probative with respect to the resolution of this appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

To counter this opinion, the Veteran has only posited his and his wife's testimony of experiencing pain in the feet and ankles during service and at sporadic times thereafter.  Further, the Veteran fully admits that the pain has not been constant and that, during service, it was fully responsive to rest and conservative treatment.  

There is no doubt that the Veteran did, at one point in service, experience pain in his lower extremities associated with the overuse of the foot and ankle joints.  His reports of pain at that time are fully accepted.  However, the competent medical evidence of record noted that the current disability picture is not one of overuse injury residuals.  Rather, it has been noted that such injuries were not productive of long-term disability, and that the current degenerative changes (gout and/or degenerative arthritis) and fracture residuals are age-related in their origins, and thus, by necessity, did not manifest until many years after service discharge.  There is no evidence that the Veteran manifested arthritis in service or during the first post-service year, with his in-service and immediate post-service pain being attributable to acute overuse injury that has since resolved.  As the current foot and ankle disability (present from the filing of the claim to the present) is thusly not causally related to service, the requirements for service connection have not been met.  Accordingly, the claim will be denied.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2014); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral foot/ankle disability is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


